Citation Nr: 0807404	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-39 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs disability compensation benefits on 
behalf of his spouse and S-, his minor child.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from April 1971 to November 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision of the St. Louis, 
Missouri, Regional Office (RO) which denied an apportionment 
of the veteran's Department of Veterans Affairs (VA) 
disability compensation benefits to the appellant and S-, his 
minor child.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required on her part.  


REMAND

The appellant asserts that an apportionment of the veteran's 
VA disability compensation benefits on behalf of both herself 
and S-, the veteran's minor child is warranted.  The 
appellant contends that the veteran does not contribute to 
S-'s support.  The appellant asserts further that her current 
income and monthly expenses were incorrectly calculated by 
the RO in ascertaining the propriety of the requested 
apportionment and/or special apportionment.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In reviewing the 
record, the Board observes that the appellant has not been 
provided a VCAA notice which addresses the issue of an 
apportionment of the veteran's VA disability compensation 
benefits on behalf of his spouse and S-, his minor child.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the regulations which empowered 
the Board to issue written notification of the VCAA to 
appellants.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

In a separate concurrent decision, the Board has remanded the 
issue of the veteran's entitlement to service connection for 
chronic post-traumatic stress disorder (PTSD).  The Board 
finds that the issue of the veteran's entitlement to 
additional service connection is inextricably intertwined 
with the issue of an apportionment of the veteran's VA 
disability compensation benefits on behalf of his spouse and 
S-, his minor child, given that determinations as to the 
propriety of an apportionment require an accurate assessment 
of the veteran's income.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  

In her December 2006 Appeal to the Board (VA Form 9), the 
appellant conveyed that a court was overseeing the veteran's 
relationship with S-.  She indicated that she was in the 
midst of obtaining a divorce from the veteran.  The relevant 
court documentation would be helpful in determining whether 
the veteran as been ordered to provide support to S-, and, if 
so, whether he is actually providing such financial support.  

Further, the Board finds that a current Financial Status 
Report (VA Form 20-5655) from both the veteran and the 
appellant would be helpful in resolving the issues raised by 
the instant appeal.  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007) are fully met.  

2.  Request that the appellant provide 
copies of all relevant court 
documentation pertaining to her 
separation and/or divorce from the 
veteran and his court-ordered support of 
S-, if any.  

3.  Request that the veteran complete a 
Financial Status Report (VA Form 
20-5655).  

4.  Request that the appellant complete a 
Financial Status Report (VA Form 
20-5655).  

5.  Then readjudicate the issue of 
entitlement to an apportionment of the 
veteran's VA compensation benefits on 
behalf of the appellant and S-, the 
veteran's minor child with express 
consideration of the provisions of 38 
U.S.C.A. § 5307 (West 2002); 38 C.F.R. 
§§ 3.450, 3.451 (2007) following 
readjudication of the veteran's 
entitlement to service connection for 
chronic PTSD.  If the decision on appeal 
remains adverse, the appellant and the 
veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the claim to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The appellant should be given the 
opportunity to respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

